Title: To Thomas Jefferson from Alexander Hamilton, 22 October 1792
From: Hamilton, Alexander
To: Jefferson, Thomas



Monday October 22. 1792

Mr. Hamilton presents his Compliments to Mr. Jefferson, requests to be informed, if there are any circumstances within his knowlege, more than are mentioned in the inclosed papers, which throw light upon the subject of them; particularly whether the discharge of the Vessels was communicated to the Baron De Steuben at the time it took place or at any time antecedent to the date of the Baron’s last letter to Capt. Lewis.
